UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6866


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT MADISON BROOKS, a/k/a Pooh,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:02-cr-01173-JFA-2)


Submitted:    September 10, 2009          Decided:   September 15, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Madison Brooks, Appellant Pro Se.   Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert   Madison    Brooks     appeals   the   district    court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.               We have

reviewed the record and find no reversible error and affirm for

the reasons stated by the district court.                  United States v.

Brooks, No. 0:02-cr-01173-JFA-2 (D.S.C. Apr. 28, 2009). Brooks’

claim   that   the   court   could   have    resentenced     him   below    the

Sentencing Guidelines is foreclosed by this court’s opinion in

United States v. Dunphy, 551 F.3d 247 (4th Cir.), cert denied,

129 S. Ct. 2401 (2009).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and   argument   would    not    aid   the

decisional process.

                                                                      AFFIRMED




                                      2